Citation Nr: 0122468	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-12 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	D. M. T., Designated 
Representative


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied an increased 
evaluation for the veteran's anxiety disorder (rated 30 
percent under Diagnostic Code 9400).  The veteran submitted a 
notice of disagreement in July 1998, and the RO issued a 
statement of the case in July 1998.  The veteran submitted a 
substantive appeal in August 1998.  In February 2001, the RO 
increased the rating for anxiety disorder to 50 percent, 
effective from the date of receipt of claim for increase in 
April 1998.  The veteran has continued his appeal.


REMAND

In the VA Form 9, received in August 1998, the veteran 
requested a hearing before a member of the Board at a local 
VA office. The record does not reflect that he has been 
afforded the opportunity for a hearing.

In view of the above, the case is remanded to the RO for the 
following actions:

The veteran should be scheduled for a 
hearing before a Board Member at the RO 
in accordance with current laws and 
regulations.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




